V. J. Brennan, P. J.
(dissenting). I respectfully disagree with my colleagues. I do not concur in the mandates of People v Purdy, 46 Mich App 630; 208 NW2d 581 (1973), or People v D’Argis, 44 Mich App 186; 205 NW2d 19 (1972).
The use of the magic words is not the only way to impart to a defendant the realization of his right to call witnesses and examine them and to cross-examine the witnesses that have been called against him. The trial court said:
"The Court: Do you understand if you had a trial you would have certain rights at that trial. For instance, you have a right to have your lawyer with you; he could assist you throughout the trial and he could question witnesses for you; he could subpoena witnesses in your behalf.
"He could make legal arguments for you and argue your case to the jury and give you advice and help in a lot of other ways. Do you understand that?
'!Defendant: Yes, sir.”
*702That language seems awfully clear to me; the court has clearly pointed out to the defendant that he could bring witnesses in, that the witnesses presented could be examined. I feel that more than covers the requirement of confrontation advice.
The entire plea in this case was very clear and thorough. It was obvious the defendant wanted to plead guilty and during the plea all his rights were clearly explained. Now we are nit-picking and trying to bend over backwards to find a way to set aside a perfectly good plea.
I would affirm.